On the second of February, 1830, Coiiinsworth sued Taul, as administrator of Thomas P. Taul, before a justice by warrant. On the 6th February, 1830, judgment was rendered. On the 7th of September, 1830, an execution issued against the goods and chattels, lands, &c. of M. Taul. This was levied upon the property of Mi■cah Taul.
By the act of 1813, ch. 27, no execution could be lawfully issued until after the expiration of twelve months after the qualification of the administrator. Taul had obtained letters of administration in August, 1829. More than a year had expired.
On the issuance and levy of the execution, Taul petitioned two justices of the peace for a supersedeas of the execution, and a certiorari to bring it up to the Franklin circuit court, there to be quashed, because it commanded the money to be made of his own proper goods, &c. not of those unadministered in his hands. The justices ordered the clerk of the circuit court to issue the writs of *582Starkie’s Ev. 849; Ba. Ab. (Libel B. 2.) Gilbert’s Ev. 640, states the true rule: “A personal libel is published, when ¡¿ arrives to the person against whom it is written, pursuant to the design of the author, or is made known to any other person, by any means to which the dissent of the author is not necessarily implied.”
•That the libel was placed in the hands of Marlow with a design to cause its publication, can hardly be doubted. We think the verdict well warranted, and affirm the judgment.
Judgment affirmed.